Edward E. Burnet, a teacher in the College of the City of New York, died in the month of April, 1879, and the trustees of said college adopted a resolution directing that his salary be paid to the relator, his widow, or his legal representative, up to the 1st of September, 1879. An account or voucher for the payment of the same was made out in due form, in accordance with the resolution, and presented to the auditor of the finance department, to be audited by him, and for the issuing of a proper warrant by the comptroller, as provided by law. The auditor refused to allow the account or voucher, upon the ground that it was a claim for a gift or gratuity from the public treasury, and not a legal claim against the city, and the comptroller declined to draw his warrant for the payment of the same. In view of the facts the question arises whether the auditor and comptroller were justified in law *Page 544 
in refusing to pay the demand of the relator. The authority to allow such a claim must depend upon the statutes which relate to the question considered. The college was organized as a body corporate by virtue of chapter 264 of the Laws of 1866, and by chapter 637 of the same year the board of supervisors were directed to raise in each year, for the support of the same, the payment of salaries of its professors and officers, and for other purposes specified, such sums as should be required by the trustees, not exceeding the sum of $125,000. By chapter 471 of the Laws of 1872, this amount was increased to the sum of $150,000. By chapter 396 of the Laws of 1849, section 1, the comptroller of the city of New York was required, upon the requisition of the board of education, to deposit with the chamberlain, to the credit of said board, such sum as should be specified to be necessary to make the payments required to be made, etc.; and by section 2 it was provided that no requisition should be made for moneys to be expended for any purpose not authorized, etc., and that no moneys so deposited should be used for or applied to any purpose not authorized. By the charter of 1873 (Chap. 335, § 33, subd. 4), an auditing bureau was organized, the chief officer of which was called auditor of accounts, which, under the supervision of the comptroller, "shall audit, revise and settle all accounts * * * and certify the same to the comptroller, with the reasons of the allowance;" and by section 34 no moneys could be paid by the chamberlain except upon warrants drawn by the comptroller and countersigned by the mayor.
It will thus be seen that the auditor had a duty to discharge which was not merely clerical, but he was authorized to revise and settle accounts, thus vesting him with the right to pass upon their validity and legality. He was not necessarily bound, as a matter of course, to audit and allow all accounts which had been sanctioned by the trustees of the college, but only such as were authorized by law; and the comptroller was to supervise the same. While, then, the auditor and comptroller were bound to audit and allow all valid claims, it was also their duty to reject such as were without any legal authority. *Page 545 
Although the fund was raised, placed into the city treasury and set apart for the use of the college (Laws of 1872, chap. 471), as required by law, and the trustees had entire control over it, for legitimate purposes, they had no authority to divert it from the objects for which it was intended. They were not an independent department with power to control and manage the fund, except as provided. Not a dollar could be drawn without the audit and approval of the auditor and comptroller, and when the trustees exceeded their authority in allowing the claim in question, it was the duty of the auditing officers to revise and settle the claim by rejecting the same. If the trustees were authorized to allow to the widow or representative of the deceased teacher for services which he had not rendered, there would be no limit to their power in this respect. They might make donations, gifts or gratuities to any or all their teachers and professors, or even for improper purposes, without limit, restriction or restraint. The provision of the charter to which we have referred was evidently designed to guard against any such misapplication of the public moneys, and to subject the acts of the trustees to the revision and control of the city officers, to the extent of refusing their approval of a claim presented when manifestly illegal. The trustees of the college clearly exceeded their authority in auditing and allowing the claim of the relator; and their proceedings being beyond their corporate powers, the act was not legally binding upon the city, and its officers were justified in refusing to audit and pay the same. (1 R.S. 600, § 3; Hodges v. The City of Buffalo, 2 Denio, 110;Halstead v. The Mayor, 3 Comst. 430.) The rule is well established that a municipal corporation is not liable for any claim unless it has the sanction of the law; and where the compensation of an officer is fixed by law, he cannot rightfully claim beyond that. (See Haswell v. The Mayor, 81 N.Y. 255, and cases cited.)
The case of People ex rel. Murphy v. Kelly (76 N.Y. 490), which is relied upon, does not sustain the doctrine contended for by the respondent's counsel. In that case the money had not been paid over, as the law required, and it was held that a *Page 546 
custodian of public funds, directed by law to pay them to persons charged with the duty of expending them, cannot withhold payment because of the apprehended extravagance of those charged with that duty. The case differs, then, essentially from the one at bar, where there has been an unlawful appropriation, and is not in point. Conceding that the fund is distinct and independent, and devoted to specific purposes, it, nevertheless, cannot be drawn except according to law; and when this is not done, the municipal officers would be derelict in their duty if they assented to its unlawful appropriation. They are invested with the authority conferred for the very purpose of restraining illegal appropriations of the public moneys, and are equally responsible with the trustees of the college for any abuse or excess of power. The case of The People ex rel. Little v.Kelly, in the Supreme Court, which is also cited, is not reported, and the opinion has not been furnished us. If adverse to the views expressed, it cannot be upheld.
It is quite obvious that the trustees of the college exceeded their jurisdiction in allowing the claim, and their act was null and void, and was not obligatory upon the city officers.
The order of the General Term should be reversed and the order of the Special Term, denying the motion, affirmed.
All concur.
Ordered accordingly.